           Case 5:14-cv-00665-F Document 478 Filed 09/09/21 Page 1 of 2
Appellate Case: 21-6101 Document: 010110574041 Date Filed: 09/09/2021                  Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                            September 9, 2021
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  WADE LAY,

        Plaintiff - Appellant,

  and

  BRENDA E. ANDREW, et al.,

        Plaintiffs,

  v.                                                           No. 21-6101
                                                        (D.C. No. 5:14-CV-00665-F)
  ABOUTANAA EL HABTI, Warden,                                  (W.D. Okla.)
  Mabel Bassett Correctional Center, in her
  official capacity, et al.,

        Defendants - Appellees.
                       _________________________________

                                       ORDER
                          _________________________________

        This matter is before the court on the opening of this appeal and review of the

 district court docket, which docket shows that—within 28 days of the district court’s

 entry of its entry of judgment—pro se plaintiff Wade Lay filed a document captioned

 Plaintiff Wade Lay Acting Pro Se Notice of Appeal with Motion to Vacate Judgment

 Towards Wade Lay (Doc. No. 4) With Brief in Support. [ECF No. 458]. The district court

 has yet to rule on Mr. Lay’s motion to vacate judgment, and Mr. Lay’s notice of appeal

 will not become effective until the district court has done so. See Fed. R. App. P.

 4(a)(4)(B). The court notes that another group of plaintiffs has likewise filed a Motion to
           Case 5:14-cv-00665-F Document 478 Filed 09/09/21 Page 2 of 2
Appellate Case: 21-6101 Document: 010110574041 Date Filed: 09/09/2021                    Page: 2



 Amend, Alter and/or Vacate Judgment or, in the Alternative, for a Stay of Enforcement of

 Judgment and Brief in Support Thereof [ECF No. 467], on which the district court has yet

 to rule. Accordingly, the court abates this appeal pending the district court’s disposition

 of the motions docketed as ECF Nos. 458 and 467.

        Once the district court has ruled on ECF Nos. 458 and 467: (1) the Clerk of the

 district court shall supplement the preliminary record as Tenth Circuit Rule 3.2(B)

 requires; and (2) this court will provide Mr. Lay with additional directives regarding the

 prosecution of this appeal.

        The following preliminary deadlines remain in place:

        A.     On or before October 12, 2021, Mr. Lay must enter his appearance in this

               appeal or cause counsel to enter an appearance on his behalf; and

        B.     On or before October 12, 2021, Mr. Lay must either pay the $505.00

               appellate docketing and filing fee to the district court clerk or file with the

               district court an application to proceed on appeal without prepayment of

               fees (an “IFP application”).

        Failure to timely pay the fee or file the required IFP application may result in the

 dismissal of this appeal without further notice. See 10th Cir. R. 3.3(B).


                                                Entered for the Court
                                                CHRISTOPHER M. WOLPERT, Clerk



                                                by: Lisa A. Lee
                                                    Counsel to the Clerk


                                               2
